United States District Court
District of Massachusetts

 

Robert C. Cabral, Sr.,
Plaintiff,

Civil Action No.
18-12404-NMG

Vv.

Massachusetts Bay Transportation
Authority et al.,

at ee ee et

Defendants.

 

MEMORANDUM & ORDER
GORTON, J.

Robert Cabral ("Mr. Cabral” or “plaintiff”) brought several
federal and state law claims against the Massachusetts Bay
Transportation Authority (“the MBTA”), Boston Carmen’s Union
Local 589 (“the Union”), Union delegate Patrick Hogan and Union

president James O’Brien (collectively, “defendants”) .}

I. Background

This action arises out of an incident wherein Mr. Cabral,
who was at the time a full-time MBTA bus operator, abruptly
applied the brakes to avoid a collision while driving an MBTA

bus on his assigned route. A passenger was injured as a result.

 

1 Plaintiff’s complaint incorrectly refers to the president of
the Union as “John” but defendants have clarified that his name
is James.

-1-
Following the incident, Mr. Cabral was required to submit to
drug and alcohol testing and tested positive for marijuana use.

Shortly thereafter, the MBTA convened a disciplinary
hearing, suspended Mr. Cabral without pay for 70 days and
recommended his discharge. Mr. Cabral submitted a grievance
challenging his termination which was denied. He also contacted
the Union to file a request for arbitration but the Union Board
decided not to pursue arbitration on behalf of Mr. Cabral.

Mr. Cabral’s complaint asserts claims of breach of
contract, breach of the duty of fair representation and
violations of the Labor Management Relations Act, Department of
Transportation Regulations and the Fourth Amendment.

Defendants filed their respective motions to dismiss in
December, 2018, (Docket Entry No. 9) and February, 2019, (Docket
Entry No. 30). Magistrate Judge Bowler issued a Report and
Recommendation (“R&R”) on June 18, 2019, (Docket Entry No. 50),
recommending that this Court allow both motions to dismiss. On
August 9, 2019, after consideration of plaintiff£’s objections to
Magistrate Judge Bowler’s R&R, this Court accepted and adopted
the R&R (Docket Entry No. 55) and entered judgment dismissing
Mr. Cabral’s complaint (Docket Entry No. 56).

Pending before the Court is Mr. Cabral’s post-judgment
motion for leave to file an amended complaint (Docket Entry No.

97).
Il. Analysis

Mr. Cabral, proceeding pro se, requests leave to file an
amended complaint. He alleges that justice requires granting
him leave to amend because Magistrate Judge Bowler failed to
apply the permissive pleading standard to his pro se complaint
whereby he should have been allowed to allege additional
constitutional and state law claims. Mr. Cabral seeks to amend
his complaint to “clarify” and “explicitly assert” such claims.

Mr. Cabral is correct that, in general, leave to amend a
complaint should be freely given “when justice so requires.”
Fed. R. Civ. P. 15(a}(2). That standard applies, however, only

to pre-judgment motions to amend. See, e.g., U.S. ex rel. Ge v.

 

Takeda Pharmaceutical Co. Ltd., 737 F.3d 116, 127-29 (lst Cir.

 

2013). With respect to a post-judgment motion to amend,
a district court cannot allow an amended pleading
where a final judgment has been rendered unless that

judgment is first set aside or vacated pursuant to
Fed. R. Civ. P. 59 or 60.

Maldonado v. Dominguez, 137 F.3d 1, 11 (1st Cir. 1998).

A motion to vacate or set aside a judgment is an
“extraordinary remedy which should be used sparingly.” Palmer v.
Champion Mortg., 465 F.3d 24, 30 (ist Cir. 2006) (internal
citations omitted). It requires the moving party either to

establish “a manifest error of law or . . . present newly
discovered evidence.” Marie v. Allied Home Mortg. Corp., 402

 

 

F.3d 1, 7 n.2 (lst Cir. 2005).

Mr. Cabral has not moved to vacate or set aside this
Court’s judgment dismissing his complaint. Even if he had, he
has failed to identify any “manifest error of law” or to proffer
any new evidence sufficient to overcome the high burden of
altering a final judgment. Consequently, Mr. Cabral’s motion to

amend will be denied.
ORDER

For the forgoing reasons, plaintiff’s motion to amend his

complaint (Docket Entry No. 57) is DENIED.

So ordered.

7 eAhenzal 1 Gome

Nathaniel M. Gorton
United States District Judge
Dated October 7 , 2014
